Orders, Family Court, New York County (Sara P Schechter, J.), entered, respectively, on or about January 12, 2005, and on or about July 25, 2005, which, to the extent appealable, terminated respondent’s parental rights and committed custody and guardianship of the subject children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The fact-finding determinations of permanent neglect upon *477which the dispositional orders are premised were entered on respondent’s default, which has not been vacated. Accordingly, the permanent neglect findings are not reviewable (CPLR 5511; Matter of Kawari Claude C, 248 AD2d 158 [1998]).
Family Court’s findings, that the best interests of the children would be served by terminating respondent’s parental rights, were supported by a preponderance of the evidence demonstrating, inter alia, that the children’s foster mother had provided a positive and stable home environment and wished to adopt the children (see Matter of Taaliyah Simone S.D., 28 AD3d 371 [2006]). A suspended judgment was not warranted since respondent, even at the time of the dispositional hearing, had no realistic, feasible plan to care for the children (see Matter of Rayshawn F., 36 AD3d 429 [2007]). Concur—Mazzarelli, J.P, Williams, Gonzalez, Catterson and Kavanagh, JJ.